Citation Nr: 1103376	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, currently claimed as posttraumatic stress 
disorder (PTSD), and if so, whether service connection may be 
granted.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1963 to September 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  Jurisdiction has since been returned to the RO in 
Roanoke, Virginia.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in November 2010.  A transcript of those 
proceedings has been associated with the Veteran's claims file.

The Board has determined that new and material evidence 
sufficient to reopen the Veteran's service connection claim for 
an acquired psychiatric disorder has been received.  However, the 
Board has determined that further development is warranted before 
the reopened claim may be adjudicated.  Accordingly, this issue 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC for further development before the claim 
is readjudicated.  VA will notify the Veteran if further action 
is required.


FINDINGS OF FACT

1.  In a rating decision issued in June 1979, the RO denied 
service connection for an acquired psychiatric disorder.  
Following receipt of notification of this determination, the 
Veteran did not timely perfect an appeal, and the decision became 
final.

2.  The evidence submitted since June 1979 is not cumulative, 
relates to an unestablished fact, and raises a reasonable 
possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As to the 
reopening of the Veteran's service connection claim, the Board is 
granting the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further considered.

Claim to Reopen

In June 1979, the RO denied service connection for an acquired 
psychiatric disorder, referred to as combat anxiety with alcohol 
abuse, and this decision became final after the Veteran failed to 
perfect an appeal of the denial of this claim.  However, a 
previously denied claim may be reopened by the submission of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

As reflected in the rating decision issued in June 1979, the RO 
initially denied the Veteran's acquired psychiatric disorder 
service connection claim because the evidence of record, 
including the Veteran's service treatment records, failed to 
reflect a diagnosis of a neuropsychiatric disorder.  In that 
regard, it is noted that at the time of the issuance of this 
rating decision, the evidence of record included a June 1979 VA 
examination report reflecting a diagnosis of passive dependent 
personality associated with excessive use of alcohol.  Evidence 
submitted since the RO's previous denial includes diagnoses of a 
major depressive disorder and an anxiety disorder.  Moreover, a 
January 2005 private treatment record includes the Veteran's 
Vietnam experience among the things contributing to the Veteran's 
anxiety disorder.

The Board finds that this newly submitted statement reflects 
evidence of currently diagnosed acquired psychiatric disorders, 
namely a major depressive disorder and an anxiety disorder.  The 
Board finds that this evidence, combined with the Veteran's 
contentions that his current psychiatric disorder had its onset 
in service and the treatment record identifying the Veteran's 
Vietnam service as a contributing factor to his current anxiety 
disorder, suggest a relationship between the Veteran's current 
psychiatric disorders and service.  As such, the newly submitted 
evidence raises a reasonable probability of substantiating the 
Veteran's claim and therefore serves as a basis for reopening the 
claim.  


ORDER

New and material evidence having been presented, the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder is reopened, and to this extent the 
Veteran's appeal is granted. 

REMAND

After reviewing all of the evidence of record, the Board 
determines that further evidentiary development is warranted 
before the Veteran's reopened acquired psychiatric disorder 
service connection claim may be adjudicated on its merits.

While the Veteran's service treatment records do not explicitly 
reflect any treatment for psychiatric symptoms during service, a 
review of the Veteran's claims file reveals that in conjunction 
with his initial service connection claim filed in 1979, the 
Veteran reported that he had received treatment for anxiety and 
exhaustion in 1965 from the military hospital in Ft. Bragg, North 
Carolina.  The Veteran's service treatment records confirm that 
in August 1965, the Veteran received emergency room treatment 
from the Womack Army Hospital in Ft. Bragg, North Carolina, after 
reporting that he had been experiencing "stomach trouble" and 
dizziness for the two months prior to the time of this treatment 
(since approximately June 1965).  The Veteran reported that the 
sight of food induced a gagging reflex and that he had vomited 
prior to seeking emergent care.  The Veteran's condition was 
assessed as gastroenteritis.  The Board notes that the Veteran 
received this treatment when in the United States in between his 
two periods of Vietnam service, which spanned from June 1964 to 
June 1965 and from December 1965 to September 1966.  

Furthermore, the Veteran's post-service treatment records reflect 
on-going psychiatric care since 1978 and include references to 
his treatment for alcoholism in 1976.  The Veteran has reported 
that before seeking formal psychiatric care, he self-medicated 
his psychiatric symptoms by consuming alcohol.  Additionally, the 
Veteran's recent treatment records reflect diagnoses of a 
recurrent major depressive disorder and an anxiety disorder, and 
as referenced above, a January 2005 private treatment record 
includes the Veteran's Vietnam experience as one of the stressors 
contributing to his diagnosed anxiety disorder.

The Board finds that given the Veteran's contention that he first 
experienced the symptoms of his current psychiatric disorder 
during service; the Veteran's 1965 emergent care treatment, 
claimed by the Veteran to be treatment for the physical 
manifestations of his anxiety, and the Veteran's currently-
diagnosed acquired psychiatric disorders (as well as the medical 
evidence suggesting a link between the Veteran's Vietnam service 
and his anxiety disorder); a VA examination is warranted to 
determine the etiology of the Veteran's currently diagnosed 
psychiatric disorders and their potential relationship to 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(holding that a VA examination is warranted when the medical 
evidence suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits).  

Additionally, the Board notes that in his recent Board hearing, 
the Veteran reported that during his first period of Vietnam 
service, specifically during the latter portion of 1964 or the 
beginning of 1965, he sought psychiatric treatment from the 
medical facility located at Tan Son Nhut Air Base in Saigon, 
Vietnam.  The Veteran testified that although his unit was not 
assigned to this air base, the Veteran had access to the air 
base's medical facility during a routine visit to pick up monthly 
meal rations.  Accordingly, efforts to obtain these treatment 
records should be made.  The Veteran further testified that he 
receives all of his current psychiatric treatment from VA 
treatment providers.   Thus, any outstanding VA treatment records 
should be obtained and associated with the Veteran's claims file.  
38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
from April 2008 to the present.

2.  Contact the NPRC or other appropriate 
entity and request any mental health clinic 
records relating to the Veteran for treatment 
he claimed to have received at Tan Son Nhut 
Air Base in Saigon, Vietnam in late 1964 or 
early 1965.  (If it is necessary to identify 
a 3 month window of time to search for 
records, either November 1964 to January 
1965, or December 1964 to February 1965 may 
be used.)  

3.  Then, the Veteran should be scheduled for 
an appropriate VA examination to determine 
whether any currently diagnosed acquired 
psychiatric disorder was incurred in service.  
The examiner is asked to review all of the 
relevant medical evidence of record, 
including the Veteran's current report of 
experiencing nervousness and anxiety during 
service.  

A complete rationale should be provided for 
any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.  

4.  Thereafter, the evidence should be 
reviewed, and the Veteran's claim should be 
re-adjudicated.  If the Veteran's claim 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond before the case is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


